

116 HR 7933 IH: COVID–19 WIC Safety and Modernization Act
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7933IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mr. Levin of Michigan (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a task force on supplemental foods delivery in the special supplemental nutrition program, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 WIC Safety and Modernization Act. 2.Task force on supplemental foods delivery in the special supplemental nutrition program(a)Establishment of task forceNot later than 90 days after the date of the enactment of this section, the Secretary shall establish a task force on supplemental foods delivery in the special supplemental nutrition program (in this section referred to as the Task Force).(b)Membership(1)CompositionThe Task Force shall be composed of at least 1 member but not more than 3 members appointed by the Secretary from each of the following:(A)Retailers of supplemental foods.(B)Representatives of State agencies.(C)Representatives of Indian State agencies.(D)Representatives of local agencies.(E)Technology companies with experience maintaining the special supplemental nutrition program information systems and technology, including management information systems or electronic benefit transfer services.(F)Manufacturers of supplemental foods.(G)Participants in the special supplemental nutrition program from diverse locations.(H)Other organizations that have experience with and knowledge of the special supplemental nutrition program.(2)Limitation on membershipThe Task Force shall be composed of not more than 20 members. (c)Duties(1)StudyThe Task Force shall study measures to streamline the redemption of supplemental foods benefits that promote convenience, safety, and equitable access to supplemental foods, including infant formula, for participants in the special supplemental nutrition program, including—(A)online and telephonic ordering and curbside pickup of, and payment for, supplemental foods;(B)online and telephonic purchasing of supplemental foods; (C)home delivery of supplemental foods;(D)self checkout for purchases of supplemental foods; and(E)other measures that limit or eliminate consumer presence in a physical store.(2)Report by Task ForceNot later than September 30, 2021, the Task Force shall submit to the Secretary a report that includes—(A)the results of the study required under paragraph (1); and(B)recommendations with respect to such results.(3)Report by SecretaryNot later than 45 days after receiving the report required under paragraph (2), the Secretary shall—(A)submit to Congress a report that includes—(i)a plan with respect to carrying out the recommendations received by the Secretary in such report under paragraph (2); and(ii)an assessment of whether legislative changes are necessary to carry out such plan; and(B)notify the Task Force of the submission of the report required under subparagraph (A).(4)PublicationThe Secretary shall make publicly available on the website of the Department of Agriculture—(A)the report received by the Secretary under paragraph (2); and(B)the report submitted by the Secretary under paragraph (3)(A).(d)TerminationThe Task Force shall terminate on the date the Secretary submits the report required under paragraph (3)(A).(e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (f)DefinitionsIn this section:(1)Local agencyThe term local agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)).(2)SecretaryThe term Secretary means the Secretary of Agriculture. (3)Special supplemental nutrition programThe term special supplemental nutrition program means the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).(4)State agencyThe term State agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)).(5)Supplemental foodsThe term supplemental foods has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)).